Citation Nr: 0510054	
Decision Date: 04/06/05    Archive Date: 04/20/05

DOCKET NO.  98-11 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for psoriasis as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for hypertension as 
secondary to service-connected PTSD.

3.  Entitlement to service connection for heart disease, to 
include angina, as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from March 1966 to March 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran initially claimed entitlement to service 
connection for a skin disorder, to include psoriasis, as due 
to presumptive exposure to Agent Orange, which a May 1997 
rating decision denied.  The October 1997 rating decision 
denied the veteran's Agent Orange claim on the basis that new 
and material evidence had not been presented to reopen the 
denial of the May 1997 decision.  The veteran's notice of 
disagreement addressed both the May 1997 and October 1997 
rating decisions but solely on the basis that his claims 
should be granted as secondary to his service-connected PTSD, 
and that is how the April 1998 statement of the case (SOC) 
framed the issue.  In his substantive appeal, the veteran 
referred to what he viewed as a nexus statement and asserted 
his claims strictly as due to his service-connected PTSD.  
Thus, the Board has framed the issue on the cover sheet as 
reflected and considers the sole basis of all of the 
veteran's claims to be on a secondary basis.

During the initial review of this case, the Board determined 
that additional development was necessary and directed that 
development pursuant to regulations then in effect.  See, 
e.g., 38 C.F.R. § 19.9 (2002).  That authority, however, was 
clarified and altered by the Court of Appeals for the Federal 
Circuit's decision in Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV), which held that, in most cases, in the absence of a 
waiver by the claimant, the Board must first refer newly 
developed evidence to the Agency of Original Jurisdiction 
(AOJ).  In October 2003 and in compliance with DAV, the 
Board, remanded the case to the RO for additional 
development.  The RO completed the additional development to 
the extent deemed possible and returned the case to the Board 
for further appellate review.  The veteran's representative 
submitted additional argument in his behalf in December 2004.

FINDINGS OF FACT

1.  The veteran is diagnosed with hypertensive, ischemic 
cardiomyopathy, status post-coronary artery interventions, 
including coronary artery bypass graft times three, and 
psoriasis.

2.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for hypertension, a heart 
disorder, or a skin disorder, to include psoriasis.  The 
Report Of Physical Examination For Separation From active 
service reflects that the veteran's heart, chest, vascular 
system, and skin were assessed as normal, and his blood 
pressure was read as 124/70.

3.  There is no record of complaints, findings, or treatment 
for hypertension or a heart disorder within one year of the 
veteran's release from active service.

4.  There is no record of complaints, findings, or treatment 
for hypertension, a heart disorder, or a skin disorder, to 
include psoriasis, in the years immediately after the 
veteran's active service.

5.  Hypertension, a heart disorder, or a skin disorder, to 
include psoriasis, were not diagnosed until several years 
after the veteran's active service.

6.  The evidence of record does not show hypertension, a 
heart disorder, or a skin disorder, to include psoriasis to 
have been caused or made worse by active military service or 
the veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  A skin disorder, to include psoriasis, was not incurred 
in or aggravated by active service.  Neither is it 
proximately due to, the result of, or aggravated by, the 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  Neither is it proximately due 
to, the result of, or aggravated by, the service-connected 
PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  A heart disorder, to include angina, was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred in or aggravated by active service.    
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed his claim in 1996.  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
AOJ decision on a claim for VA benefits, even if the 
adjudication occurred prior to the VCAA.  Pelegrini, 118 Vet. 
App. at 119-120.  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  Nonetheless, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement in this 
case was not prejudicial to the veteran for the reasons 
specified below.

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, after receiving his claim, the 
veteran was informed of the evidence needed to support his 
claim for service connection on a secondary basis.  Third, 
the veteran's claim remained under continuous development 
during the appeal period.  Fourth, the veteran was provided a 
VCAA notice.

In a letter dated in February 2004 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  The 
letter specifically instructed the veteran to provide the RO 
any evidence or information related to his claim which he 
might have in his possession.  As to who would obtain what 
part of the evidence needed, the letter informed the veteran 
of all of the evidence obtained or received by the RO to that 
date, and that the RO would obtain all federal records 
related to his claim, and any private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.

As noted, the veteran's case has been under continued 
development.  Further, the veteran's case file reflects that 
the veteran responded to the RO's letters, to include the 
letter, by submitting documents he believe supported his 
claim.  Thus, the Board has clear evidence as to how the 
veteran would respond to a proper notice, albeit after the 
initial adjudication.  See Valiao v. Principi, 17 Vet. App. 
229, 231-32 (2003); Huston v. Principi, 17 Vet. App. 195, 203 
(2003) ("it is not for the Secretary or this Court to 
predict what evidentiary development may or may not result 
from such notice").  Specifically, the veteran followed the 
instructions of the RO's letters and submitted relevant 
evidence in support of his claim and identified his private 
providers who had treated him, as well as the VA facilities 
where he was treated.

Accordingly, in light of VCAA notice having been provided, 
and the fact that the veteran has demonstrated by his 
actions, including those after receipt of VCAA notice, that 
he was adequately informed and that there is no missing 
evidence to be obtained, the Board finds the timing of the 
notice did not prejudice the veteran in the pursuit of his 
claim.  Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO contacted the VA 
treatment facilities identified by the veteran and obtained 
his VA treatment records from those which maintained records 
on him.  The RO also obtained the private treatment records 
identified by the veteran and arranged for appropriate 
examinations.  Neither the veteran nor his representative 
asserts that there is additional evidence to be obtained or 
that there was a request for assistance that was not been 
acted on.  All records obtained or generated have been 
associated with the claim file.    The Board finds that the 
RO has complied with the duty to assist the veteran with the 
development of his claim.  38 C.F.R. § 3.159(c).

Overview

The veteran's claim for entitlement to service connection for 
hypertension was received in November 1996.  His claim for 
entitlement to service connection for his heart disorder, to 
include angina, was received in April 1997, and his claim for 
his skin disorder was received in May 1997.  The May 1997 
rating decision and the October 1997 rating decision denied 
the claims.



Factual background

A November 1968 entry in the SMRs reflects the veteran 
presented with a complaint of feeling dizzy and headaches.  
The entry does not reflect a blood pressure reading or a 
diagnostic impression.  The veteran was treated with a 
prescription for headaches and released for duty.  The SMRs 
reflect no entries for complaints, findings, or treatment for 
a heart disorder or heart related symptoms, high blood 
pressure, or a skin disorder.

The March 1969 Report Of Medical History For Separation 
reflects that the veteran denied any history of heart 
problems, high blood pressure, or skin diseases.  He did 
indicate a history of heart trouble by his mother.  The March 
1969 Report Of Medical Examination For Separation From Active 
Service reflects that all systems were assessed as normal, 
and the veteran's blood pressure was read as 124/70.

An October 1980 Discharge Summary prepared at the Binghamton, 
New York, Psychiatric Center, reflects that the veteran was 
admitted after threatening to kill himself and his wife with 
a gun.  Physical examination at admission revealed a deviated 
septum and "high blood pressure" of 140/90, and he was 
placed on a regular diet.

A March 1985 Release/Termination Summary reflects that the 
veteran was admitted in September 1985 for a mental disorder.  
The findings on physical examination included rule out 
hypertension.  There was no mention of heart pathology or a 
skin disorder.  A March 1985 VA report reflects that the 
veteran's VA psychological counselor opined that the veteran 
had PTSD.  The November 1987 VA mental examination report 
reflects that the veteran reported that he first started 
manifesting emotional problems in 1976, that he was admitted 
for psychiatric treatment in 1980.  The report reflects that 
he was diagnosed with manic depression.  The VA report 
reflects no indication of any findings of a physical 
examination.

The claims file reflects that the earliest record of 
treatment for heart pathology is September 1996.  A September 
1996 Discharge Summary prepared at the UHS Hospital in 
Johnson City, New York, by the veteran's private provider, 
reflects that the veteran presented with complaints of 
recurrent chest pain over the prior day.  The report reflects 
that the veteran had presented to the emergency room three 
days prior with chest pain and hypertension.  His discharge 
diagnosis was unstable angina with critical stenosis, 95 
percent of left anterior descending artery, with angiography 
and angioplasty.  The secondary diagnosis was hypertension 
and nicotine abuse.  The Summary reflects no findings, 
comments, or opinions, as to the etiology of the veteran's 
heart disorder or his hypertension.

Pursuant to the veteran's request, a VA provider recorded a 
June 1997 entry, which reflects that he had seen recent 
reports of a causative relationship between lesser degrees of 
stress and hypertension and heart disease, and that it is 
well established that hypertension contributes to heart 
disease.  The provider then noted that he was unaware of any 
association between stress/PTSD and psoriasis.

A May 1998 treatment note reflects that the veteran presented 
with a complaint that his psoriasis was the worse it had ever 
been.  The provider recorded an entry of questionably related 
to emotions.  A May 1998 VA mental health assessment reflects 
that the veteran reported his first heart attack two years 
prior.

August 2002 treatment records of the UHS Hospital, Johnson 
City, New York, reflect that the veteran experienced his 
second heart attack in February 2002.  He underwent coronary 
bypass surgery during the hospitalization.  The discharge 
diagnoses were, severe double vessel coronary artery disease 
and moderate left main artery coronary stenosis, status post-
coronary angioplasty and stenting, status post-remote 
myocardial infarction, psoriasis, hypertension, and 
hyperlipidemia.  The report reflects no findings or opinions 
as to etiology or as to any relationship between the 
veteran's disorders and his active military service.

The June 2003 VA heart examination report reflects that the 
examiner reviewed the veteran's medical history.  The veteran 
reported that, since the August 2002 procedure, he had not 
experienced any angina pain, and that his main limiting 
factor had been shortness of breath.  Physical examination 
revealed the veteran to have pretty extensive psoriasis of 
his hands, nails, and toes, which reportedly developed five 
years prior to the examination.  He also had extensive 
psoriasis on his abdomen, back, arms, and legs.  The examiner 
noted that his assessment of the examination and laboratory 
results led him to conclude that the veteran had 
hypertension, ischemic cardiomyopathy, status post-coronary 
artery interventions, including status post-coronary artery 
bypass graft times 3 in 2002, and that he was not, at the 
time of the examination, in overt heart failure.  The 
examiner opined that, it was highly unlikely that the 
veteran's condition was related to the stress he experienced 
from his wartime service and afterwards.  The examiner 
observed that the veteran's mother had diabetes and 
hypertension, all of his siblings have hypertension, and the 
veteran also has hypertension, coronary artery disease (CAD), 
and he used to be a smoker.  The examiner noted that CAD was 
ubiquitous and had expressed itself at the right age.

The examiner noted the 1997 VA provider's report on the 
relationship between hypertension and stress, and that 
hypertension causes heart disease, and observed that it is 
correct that hypertension causes heart disease, and that the 
veteran is hypertense and he has heart disease.  The examiner 
added, however, that the veteran also has atherosclerotic 
disease of the coronary arteries.  While that may in part be 
related to hypertension, the veteran also has high 
cholesterol levels.  The examiner noted that the veteran had 
multiple risk factors for his CAD, which were his family 
history of diabetes in his mother, who died of heart failure 
at age 61, and hypertension in other family members and the 
veteran himself.  The examiner acknowledged the historical 
discussion of the possible relationship between stress and 
coronary artery disease and observed that it had not been 
conclusively proved that stress precipitates CAD, other than 
an acute event can be precipitated by stressful situations 
such as an acute exposure to stress.  The examiner noted that 
the same applies to whether stress has any causative 
relationship with hypertension, in that it has been a subject 
of debate.  The examiner opined that, as concerned the 
veteran, however, with a strong family history of 
hypertension, which expressed itself in the veteran 
appropriately in time, the evidence suggests that it is not 
probably related to the stress in the 1960s.  The examiner 
added that he did not subscribe to the view that CAD, the 
heart attacks, the ischemic cardiomyopathy, and hypertension 
are related to stress in the Vietnam era.

The July 2003 VA skin examination report reflects that the 
examiner noted that the veteran's condition was very 
consistent with psoriasis, and that he informed the veteran 
that he would benefit from topical medications.  The examiner 
observed that it was very difficult to determine if there was 
any relationship between the veteran's psoriasis and any 
duties he may have performed in active service.  The examiner 
noted that, while psoriasis may not be expressed clinically 
for many years, there has been documentation that the 
infectious process, such as strep throat, might bring up 
those clinical manifestations in the skin.  The examiner also 
noted that it is also believed that stressful situations 
might enhance the condition, and that it is suspected that 
disposition to the condition might be inherited.  The 
examiner observed that, as a physician, he would be reluctant 
to categorically say that the veteran's psoriasis is, or is 
not, related to any activity that he may have experienced in 
active service.

The Board notes that, while the treatment records in the 
claims file reflects the veteran's complaints and treatment 
for his heart disorder, hypertension, and psoriasis, none of 
them provide any evidence of any relationship between them 
and his active service.

Applicable laws and regulations

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  To prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d).  
Further, certain chronic diseases may be presumed to be 
service connected if they manifest to a degree of 10 percent 
or more within one year of discharge from service.  
Hypertension and heart disorders are among the diseases 
listed as eligible for presumptive service connection.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Board finds that the evidence of record preponderates 
against all of the veteran's claims.  As concerns service 
connection on a direct basis, the SMRs reflect no instances 
of complaints or treatment for either psoriasis, 
hypertension, or heart disease.  The earliest record of a 
complaint of a skin disorder possibly was 1992, as reflected 
by a 1992 VA letter informing him of the results of the Agent 
Orange Protocol, which was decades after the veteran's active 
service.  The Board notes that, while the 1980 psychiatric 
admitting report reflects his high blood pressure and 
deviated septum, no finding of any skin disorder was noted.  
Further, the March 1992 VA letter reflects that the chest x-
ray and laboratory results of the Agent Orange Protocol 
revealed no abnormalities.  Thus, the evidence of record 
shows that it was not caused or made worse by the veteran's 
active service.  38 C.F.R. § 3.303.

A similar finding is appropriate as concerns the veteran's 
hypertension and heart disease.  In addition to the absence 
of any complaints or treatment during active service, there 
is no evidence of hypertension or heart disease having 
manifested within one year of the veteran's active service.  
In fact, the evidence shows the earliest indication of 
hypertension to have been in 1980, and the heart disease in 
the 1990s, which was decades after the veteran's active 
service.  Further, none of the evidence reflects either a 
finding or medical opinion that the veteran's hypertension or 
heart disease is related to his active service.  Thus, the 
evidence of record preponderates against service connection 
for these diseases both on a presumptive and direct basis.  
38 C.F.R. §§ 3.303, 3.309(a).  Which reduces the primary 
concern to whether the evidence of record shows the veteran's 
psoriasis, hypertension, and heart disease to be causally 
related to his service-connected PTSD.  The Board finds that 
it does not.

The Board first finds that, as concerns the veteran's 
psoriasis, there is no conflict in the medical evidence.  The 
Board notes that, while the examiner at the July 2003 VA 
examination opted to state that he could not render an 
opinion in the categorical sense, he did observe that a 
stressful situation might enhance (emphasis added) the 
condition.  Giving words their usual and ordinary meaning, 
enhance is not the same as causality.  Further, the VA 
provider in the 1997 report observed that he was unaware of 
any association between stress/PTSD and psoriasis.  In light 
of the fact that the veteran's Vietnam combat infantry 
service in the 1960s induced his PTSD, but the earliest 
manifestation of psoriasis was in the 1990s, the Board finds 
that the evidence of record preponderates against any 
relationship between the veteran's psoriasis and his service-
connected PTSD.  38 C.F.R. § 3.310.

The Board also finds that the evidence of record 
preponderates against a finding of any relationship between 
the veteran's hypertension and heart disease and his PTSD.  
First, the Board notes that, in the June 1997 report, the VA 
provider, on the basis of his knowledge and review of then 
recent medical literature on the issue, essentially records a 
general hypothesis within a segment of the medical community 
regarding a relationship between stress less rigorous than 
combat and the onset of hypertension.  And, of course, the 
accepted fact that hypertension causes heart disease.  The 
1997 report does not, however, appear to apply that 
hypothesis specifically to the veteran.  The June 2003 VA 
heart examination report reflects that the examiner 
specifically considered the veteran's individual medical case 
and concluded that, in the veteran's case, there was no 
relationship between his active service or PTSD and his 
hypertension and heart disease.  The Board finds that the 
examiner's opinion is supported by the evidence of record as 
set forth above.  38 C.F.R. § 3.310.

ORDER

Entitlement to service connection for psoriasis as secondary 
to service-connected PTSD is denied.

Entitlement to service connection for hypertension as 
secondary to service-connected PTSD is denied.

Entitlement to service connection for heart disease, to 
include angina, as secondary to service-connected PTSD is 
denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


